Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 1 of 55




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1)    STATE FARM FIRE AND                  )
         CASUALTY COMPANY, an                 )
         Illinois Corporation,                )
                                              )
                Plaintiff,                    )
                                              )
  vs.                                         )       Case No. 19-CV-630-CVE-JFJ
                                              )
  (1)    SWEET APPETIT, INC.,                 )
         an Oklahoma Corporation;             )
                                              )
  (2)    LUDGER SCHULZ, and                   )
                                              )
  (3)    SGN FOODS, LLC, an                   )
         Oklahoma Limited Liability           )
         Company,                             )
                                              )
                Defendants.                   )

                   COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW Plaintiff, State Farm Fire and Casualty Company (“State Farm”), and

  hereby seeks declaratory judgment pursuant to 28 U.S.C. 2201 et seq., relating to the rights

  and liabilities of the parties under certain insurance policies as more fully set forth herein.

                              I. JURISDICTION AND VENUE

         1.     This declaratory judgment action arises from demands made by Defendants,

  Ludger Schulz (“Schulz”) and Sweet Appetit, Inc. (“Sweet Appetit”), for State Farm to

  defend and indemnify them in relation to Case No. CJ-2019-662 filed in the District Court

  of Tulsa County, Oklahoma, and styled SGN Foods, LLC v. Sweet Appetit, et al.



                                                  1
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 2 of 55




  (“Underlying Action”).

         2.      Sweet Appetit is an Oklahoma corporation with its principal place of business

  in Tulsa, Oklahoma.

         3.      Schulz is an Oklahoma resident and citizen residing in Tulsa County,

  Oklahoma.

         4.      Defendant, SGN Foods, LLC (“SGN”), is a limited liability company organized

  under the laws of the State of Oklahoma, and having its principal place of business in Tulsa,

  Oklahoma.

         5.      Plaintiff, State Farm, is incorporated and has its principal place of business in

  the State of Illinois.

         6.      The insurance policies at issue in this declaratory judgment action consist the

  following two Businessowners Insurance Policies: (1) Policy Number 96-BL-R081-7, and

  (2) Policy Number 96-BS-E946-7 (“Policies”). Certified copies of the Policies are attached

  hereto, and incorporated herein, as follows:

         Policy Number 96-BL-R081-7–Policy Period September 15, 2011–September
         15, 2012 (Exhibit 1);

         Policy Number 96-BL-R081-7–Policy Period September 15, 2012–September
         15, 2013 (Exhibit 2);

         Policy Number 96-BL-R081-7–Policy Period September 15, 2013–September
         15, 2014 (Exhibit 3);

         Policy Number 96-BL-R081-7–Policy Period September 15, 2014–September
         15, 2015 (Exhibit 4);


                                                 2
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 3 of 55




         Policy Number 96-BL-R081-7–Policy Period September 15, 2015–September
         15, 2016 (Exhibit 5);

         Policy Number 96-BL-R081-7–Policy Period September 15, 2016–September
         15, 2017 (cancelled effective August 29, 2017) (Exhibit 6);

         Policy Number 96-BS-E946-7–Policy Period August 29, 2017–August 29,
         2018 (Exhibit 7);

         Policy Number 96-BS-E946-7–Policy Period August 29, 2018–August 29,
         2019 (Exhibit 8); and

         Policy Number 96-BS-E946-7–Policy Period August 29, 2019–August 29,
         2020 (Exhibit 9).

         7.     Subject to their terms and conditions, the Policies provide Business Liability

  Coverage with limits of $1,000,000.00. The amount at issue in this action exceeds the

  amount for diversity jurisdiction pursuant to 28 U.S.C. § 1332 based on the policy limits and

  the damages SGN seeks to be recover from the insureds, Sweet Appetit and/or Schultz, in

  the Underlying Action. According to SGN, the damages sought in the Underlying action are

  “in an amount in excess of the amount required for diversity jurisdiction pursuant to Section

  1332 of Title 28 of the United States Code.” (Plaintiff’s Second Amended Petition, Case No.

  CJ-2019-662, p. 20, ¶ 1, Exhibit 10).

         8.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, because the

  amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00) exclusive of

  interest and costs, and the action is between citizens of different states.

         9.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).



                                                 3
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 4 of 55




                                           II. FACTS

         A.     The Sale of Ludger’s Catering and Dining Room Business to SGN

         10.    In 2009, Schultz was the “principal owner and operator of The Black Forest

  Café, Inc.” (“BFC”) (Purchase and Sale Agreement, p. 3, ¶ (q), Exhibit 11).

         11.    In 2009, the operations of BFC included a (1) “catering and private dining

  room establishment,” operated under the trade name “Ludger’s Catering & Dining

  Room,”and (2) a bakery operated under the trade names “Ludger’s Cakes” and/or “Ludger’s

  Bakery” and/or “Ludger’s Bavarian Cakery.” (Purchase and Sale Agreement, p. 3, ¶ 2.01,

  Exhibit 11; Declaration of Megan J. Sherrill (“DMS”), p. 1, ¶ 3, Exhibit 12).

         12.    On October 29, 2009, Schultz, as President of BFC, entered into a Purchase

  and Sale Agreement which provided that the “Seller [BFC], desires to sell all of the Assets,

  Stock Inventory, and the business and goodwill of a portion of the business of Seller [BFC]

  doing business as (d/b/a) Ludger’s Catering & Dining Room (hereinafter collectively referred

  to as ‘Ludger’s Catering’).” (Purchase and Sale Agreement, p. 1, Exhibit 11) (brackets

  added).

         13.    The cover page to the Purchase and Sale Agreement succinctly summarized the

  subject matter of the sell as follows:

                        PURCHASE AND SALE AGREEMENT FOR

                   THE ASSETS, INVENTORIES AND GOODWILL OF

                         LUDGER’S CATERING & DINING ROOM,


                                               4
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 5 of 55




                            A PORTION OF THE BUSINESS OF

                             THE BLACK FOREST CAFÉ, INC.

                                              BY

                                     SGN FOODS, LLC”

  (Purchase and Sale Agreement, Cover Page, Exhibit 11).

         14.    The Purchase and Sale Agreement defined the term “Seller” as follows:

  “‘Seller’ means the Black Forest Café, Inc., including its owners, directors, members,

  officers, managers, employees, and it (sic) successors and assigns.” (Purchase and Sale

  Agreement, p. 3, ¶ (r), Exhibit 11).

         15.    At the time of the sale, Schultz was an owner, director, officer, and employee

  of BFC. Shultz signed the Purchase and Sale Agreement as “President” of BFC. (Purchase

  and Sale Agreement, p. 11, Exhibit 11).

         16.    The Purchase and Sale Agreement defined the portion of the business sold as

  “Ludger’s Catering.” Specifically, the Agreement set forth the following definition:

         (l)    “‘Ludger’s Catering’ means the Assets, Stock Inventory, and the
                business and good will of that portion of the business of Seller doing
                business as (d/b/a) Ludger’s Catering and Dining Room located at
                6120-A East 32nd Place, Tulsa, OK 74135, but specifically excluding
                that other certain portion of the business of Seller doing business as
                (d/b/a) ‘Ludger’s Cakes.’”

  (Purchase and Sale Agreement, p. 2, ¶ (l), Exhibit 11).

         17.    The “TERMS OF SALE & CONDITIONS PRECEDENT” section of the

  Purchase and Sale Agreement provides that BFC was selling, and SGN was buying, “the

                                               5
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 6 of 55




  right to operate in perpetuity and exclusively the catering and private dining room

  establishment of Ludger’s Catering.” Specifically, the Purchase and Sale Agreement

  provides as follows:

              ARTICLE 2. TERMS OF SALE & CONDITIONS PRECEDENT

        2.01. Subject to the terms and conditions of this Agreement, Seller [BFC]
              shall sell, convey, transfer and assign and deliver to the Buyer [SGN]
              all of the Assets and the right to operate in perpetuity and exclusively
              the catering and private dining room establishment of Ludger’s
              Catering, insofar as permitted by state, county and city law, for the total
              sum of Three Hundred Thirty-five Thousand Dollars ($335,000.00)
              paid to Seller (the “Purchase Price”) as set forth below:

               (a)       For the Assets of Ludger’s Catering, Buyer shall pay the total
                         sum of Sixty Thousand Dollars ($60,000.00), in cash or by
                         certified check at the Closing; and

               (b)       For the goodwill of the business, including the covenant not to
                         compete in Section 2.06, and any and all trade marks, trade
                         dress, contracts, licenses, and the exclusive right to continue
                         operations of that portion of the business of Seller using the
                         name “Ludger’s Catering & Dining Room”, and the right to link
                         to the website (www.ludgers.com), all of the foregoing are
                         intended to continue in perpetuity, Buyer shall pay the sum of
                         Two Hundred Seventy Five Thousand Dollars ($275,000.00),
                         subject to the terms of:

                         (1)   this Agreement;

                         (2)   the Promissory Note; and

                         (3)   the License Agreement.

  (Purchase and Sale Agreement, p. 3, ¶ 2.01, Exhibit 11).

        18.    In addition to signing the Purchase and Sale Agreement as President of BFC,


                                                 6
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 7 of 55




  Schultz signed the Purchase and Sale Agreement as “an individual signatory solely for

  purposes of assuming the obligations of the non-compete provision of Section 2.06 herein.”

  (Purchase and Sale Agreement, pp. 1, 11, Exhibit 11).

         19.    The non-compete provision set forth in the Purchase and Sale Agreement

  provides in relevant part as follows: “Except as provided herein, each of Seller and Schulz

  understands, acknowledges and covenants that neither Seller nor Schulz shall own, operate,

  manage, or consult, directly or indirectly, in a business that competes with Ludger’s

  Catering.” (Purchase and Sale Agreement, p. 4, ¶ 2.06, Exhibit 11).

         20.    The Purchase and Sale transaction included a Licensing Agreement. The

  Licensing Agreement provided that the “Licensor [BFC] has filed to register ownership of

  all right, title and interest to the Tradename, ‘Ludger’s Catering and Dining Room,

  (hereinafter, ‘Licensor Mark’) ....” (Licensing Agreement, p. 1, Exhibit 13).

         21.    The “Licensor Mark” identified in the Licensing Agreement is “Ludger’s

  Catering and Dining Room.” (Licensing Agreement, p. 1, Exhibit 13).

         22.    The Licensing Agreement provides that the “Licensee [SGN], desires to enter

  into this Agreement in conjunction with certain Purchase & Sale Agreement dated October

  29, 2009, (the ‘Purchase Agreement’) for the assets and goodwill of that portion of the

  business of Licensor that has been utilizing the Licensor Mark and engaged in offering to the

  public the services of catering in conjunction with offering a private dining room for catered

  functions.” (Licensing Agreement, p. 1, Exhibit 13).


                                                7
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 8 of 55




         23.    The Licensing Agreement provides that “Licensor [BFC] hereby grants to

  Licensee [SGN] under Licensor’s rights in and to the Licensor Mark, an exclusive, fully paid

  up license, for a primary term of five (5) years beginning the date of Closing of the Purchase

  Agreement (the ‘Primary Term’).” (Licensing Agreement, p. 1, Exhibit 13).

         24.    The Licensing Agreement provides that “During the Primary Term, the

  Licensor Mark shall be used in connection with marketing or services offered and related to

  catering and private dining room, and ownership of the Licensor Mark shall remain vested

  in the Licensor but subject to this Agreement.” (Licensing Agreement, p. 1, Exhibit 13).

         25.    The Licensing Agreement provides that at the end of the five year Primary

  Term, the Licensee, SGN, would be granted all rights to the “Licensor Mark [Ludger’s

  Catering and Dining Room] ... exclusively in perpetuity.” Specifically, the Licensing

  Agreement provides as follows:

         4. If at the end of the Primary Term the Licensee is not in breach of this
         Agreement and Licensee is not in an Event of Default under the Purchase
         Agreement, the Promissory Note, Security Agreement and Lease Agreement
         referenced herein, all of Licensor’s rights, title and ownership in and to the
         Licensor Mark shall be transferred to the Licensee to have and to hold
         exclusively in perpetuity, except as expressly provided in Paragraph 9 herein.

  (Licensing Agreement, p. 1, Exhibit 13).

         26.    At no time prior to the expiration of the Primary Term of the Purchase and Sale

  Agreement did BFC advise SGN that it was in breach and/or in default of the Licensing or

  Purchase and Sale Agreements.



                                                8
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 9 of 55




         B.     SGN’s Catering Allegations

         27.    Within one year of the date in which the Purchase and Sale Agreement was

  executed, Shultz, as President of BFC, transferred the trade name “Ludger’s Cakes” to Sweet

  Appetit, Inc. (Transfer of Trade Name Report, 9-9-2010, Exhibit 14).

         28.    Upon information and belief, Sweet Appetit, Inc. (“Sweet Appetit), is a

  corporation owned and operated by Schultz.

         29.    In addition to operating under the trade name “Ludger’s Cakes,” Sweet Appetit

  operated under the trade name “Ludger’s Bavarian Cakery.”

         30.    Megan J. Sherrill is the manager of SGN. (DMS, p. 1, ¶ 1, Exhibit 12).

         31.    Sherrill alleges that “[o]n or about April 8, 2015, [she] became aware that

  Sweet Appetit was offering catering services in connection with the promotion and sale of

  its Ludger’s Bavarian Cakery services, catering services that directly competed with

  LUDGER’S CATERING.” (DMS, p. 2, ¶ 7, Exhibit 12).

         32.    On April 14, 2014, Sherrill sent an email to Allison Dickens of Sweet Appetit

  advising her that Sweet Appetit’s offering of catering services competed with Ludger’s

  Catering. According to Ms. Sherrill, she made known to Sweet Appetit that it was “SGN’s

  position ... that Ludger’s Bavarian Cakery was offering catering services in violation of

  SGN’s exclusive and perpetual right to provide catering services associated with the

  Ludger’s Catering trade names.” (DMS, p. 2-3, ¶ 7, Exhibit 12).

         33.    In her email to Dickens of April 14, 2014, Sherrill “specifically raised concerns


                                                9
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 10 of 55




   about the use of a ‘Catering Menu’ on the Ludger’s Bavarian Cakery website and requested

   that Sweet Appetit refrain from providing catering services and cease advertising therefor.”

   (DMS, p. 3, ¶ 7, Exhibit 12).

          34.    By email dated April 15, 2015, Sweet Appetit, through Dickens, acknowledged

   that they had filled two catering orders from Walgreens. Specifically, Dickens’ email stated

   as follows:

          I understand why the Walgreens situation would be upsetting. I wish you
          would have let me know what the root cause was in the beginning and we
          could have addressed that instead of going through all of this which has been
          emotionally draining. We would never have intentionally infringed on one of
          your clients. We have only helped them twice ... once last week and once in
          Oct. of 2014. I say that simply as clarification so you understand it was not
          solicited and it hasn’t been a recurring thing. She simply called and ordered
          from our front counter.

          I am happy to address the confusion with the person who ordered it however
          you want me to.

          This is the very reason we haven’t ‘pushed’ our breakfast trays ... because
          many of the suggested targets would be to advertise to pharmaceutical reps and
          other types of clientele that we know are a core part of your business.
          Typically our trays are ordered for groups here in our store. We rarely deliver
          them.

   (Email, Allison Dickens to Megan Sherrill, 4-15-2015, Exhibit 15; DMS, p. 3, ¶ 8, 12).

          35.    According to Sherrill, “[i]n late 2018, [she] became aware that Sweet Appetit

   was again offering catering services in connection with the promotion and sale of its

   Ludger’s Bavarian Cakery services which had moved to 6527 E. 91st Street in Tulsa,

   Oklahoma.” (DMS, p. 3, ¶ 8, Exhibit 12).


                                                10
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 11 of 55




          36.     In 2018, Sweet Appetit, through operations under its trade name Ludger’s

   Bavarian Cakery, offered a “CATERING MENU.” The Catering Menu offered “Breakfast

   Bundles” and “Lunch Bundles.” (Ludger’s Bavarian Cakery Website Menu, 11-30-2018,

   Exhibit 16; DMS, p. 3, ¶ 9, Exhibit 12).

          37.     According to Sherrill, “[a]s late as November 30, 2018, the Ludger’s Bavarian

   Cakery website offered a ‘Catering Menu’ consisting of ‘Breakfast Bundles’ and ‘Lunch

   Bundles’ that directly infringed upon SGN’s exclusive and perpetual right to operate the

   ‘catering and private dining room establishment of Ludger’s Catering.’” (DMS, p. 3, ¶ 9,

   Exhibit 12).

          38.     On December 7, 2018, counsel for SGN sent a cease and desist letter to Sweet

   Appetit directed to BFC, Schulz, and Dickens. In the letter, SGN demanded that Sweet

   Appetit “cease providing and advertising catering services in connection with the Ludger’s

   Bavarian Cakery business as it is infringing upon SGN’s exclusive and perpetual right to

   operate LUDGER’S CATERING.” (Cease and Desist Letter, 12-7-2018, p. 2, Exhibit 17;

   DMS, p. 4, ¶ 10, Exhibit 12).

          39.     According to Sherrill, after Sweet Appetit received the cease and desist letter,

   and as of February 13, 2019, “[t]he current version of the Ludger’s Bavarian Cakery website

   offers the exact same ‘Breakfast Bundles’ and ‘Lunch Bundles’ and simply changed the

   designation of these items from the ‘Catering Menu’ to the ‘Breakfast & Lunch Bundles

   Menu.’” (DMS, p. 4, ¶ 12, Exhibit 12).


                                                 11
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 12 of 55




          40.    SGN contends that it “has suffered significant damage as a result of Sweet

   Appetit’s improper provision of catering in the form of loss of catering customers, confusion

   among existing catering customers, and damage to the goodwill that SGN has built in the

   LUDGER’S CATERING trade names,” and that “[s]ince SGN’s December 7, 2018 Cease

   and Desist Letter, there has been significant confusion among potential SGN customers,

   including South Tulsa Pediatrics, who mistakenly attempted to use the Ludger’s Bavarian

   Cakery website menu to place a luncheon order with LUDGER’S CATERING.” (DMS, p.

   5, ¶ 13, Exhibit 12).

          41.    According to Sherrill, as of February 13, 2019, “[d]espite SGN’s repeated

   demands therefore, Sweet Appetit continues to provide and advertise catering services in

   direct competition with SGN which continues to create significant confusion among

   customers of SGN and the community at large,” and she is “aware that as recently as

   February 12, 2019, Sweet Appetit provided catering services to a group of more than sixty

   (60) persons at a Tulsa Regional Chamber Luncheon event held at the Tulsa Historical

   Society.” (DMS, p. 5, ¶ 14, Exhibit 12).

          C.     The Underlying Action Brought by SGN Against Sweet Appetit and
                 Shultz

          42.    On February 14, 2019, SGN filed the Underlying Action (Case No. CJ-2019-

   662) against Sweet Appetit in the District Court of Tulsa County, Oklahoma. (Plaintiff’s

   Original Petition, Exhibit 18).

          43.    In its Original Petition, SGN asserted the following two claims against Sweet

                                                12
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 13 of 55




   Appetit: (1) “Count I (Tortious Interference with Existing and Prospective Business

   Relationships),” and (2) “Count II (Violation of Oklahoma Deceptive Trade Practices Act,

   78 Okla. Stat. § 51 et seq.)” (Original Petition, pp. 7-9, Exhibit 18).

          44.    Also on February 14, 2019, SGN filed in the Underlying Action a Motion for

   Temporary and Permanent Injunction requesting “that the Court grant a temporary injunction

   ... barring Defendant Sweet Appetit from continuing to offer catering services and

   advertising therefor in connection with Ludger’s Bavarian Cakery.” (Plaintiff’s Motion for

   Temporary and Permanent Injunction, p. 8, ¶ 22, Exhibit 19). SGN also sought “a permanent

   injunction barring Defendant Sweet Appetit from offering services and advertising therefor

   in connection with Ludger’s Bavarian Cakery.” (Plaintiff’‘s Motion for Temporary and

   Permanent Injunction, pp. 9-10, ¶ 28, Exhibit 19).

          45.    An evidentiary hearing on SGN’s Motion for Temporary Injunction was held

   in the Underlying Action on March 27th and 28th, 2019. (Order Granting Plaintiff’s Motion

   for Temporary Injunction, Exhibit 20).

          46.    On April 17, 2019, the Court entered an Order Granting SGN’s Motion for

   Temporary Injunction. In its Order, the Court made the following findings:

          1.)   The Plaintiff [SGN] executed a Purchase and Sale Agreement
          (“Agreement”) on about October 29, 2019 with The Black Forest Café, Inc.
          (“Black Forest”) (a corporation whose President was Ludger Schulz. Mr.
          Schulz executed the agreement on behalf of the seller – Black Forest).

          2.)    Pursuant to the terms of the Agreement, specifically Article 2, Section
          2.01, the Plaintiff purchased from Black Forest “the right to operate in
          perpetuity and exclusively the catering and private dining room establishment

                                                 13
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 14 of 55




         of Ludger’s Catering.” Black Forest sold this “exclusive right”, Ludger’s
         goodwill, trademarks and a covenant not to compete for $275,000.00 to the
         Plaintiff. Agreement, Article 2, Section 2.01 (b).

         3.)    The Agreement defined “Ludger’s Catering” as:

                ...Assets, Stock Inventory, and the business and goodwill of that portion
         of the business of seller doing business as (d/b/a) Ludger’s Catering and
         Dining Room located at 6120 – A East 32nd Place, Tulsa, OK 74135, but
         specifically excluding that other portion of the business of Seller doing
         business as (d/b/a) “Ludger’s Cakes.”

         (Emphasis added). Agreement, Article 1, Section 1.01 (1). The Court notes
         that the goodwill associated with the name “Ludger’s” is and was significant.

         4.)    The Agreement provided no definition of Seller’s business identified
         as “Ludger’s Cakes” except Section 1.01 (q) defines “Schulz” as “Ludger
         Schulz”, “an individual and principal owner and operator of The Black Forest
         Café, Inc., and the business unit of Ludger’s Cakes and/or Ludger’s Bakery.”

         5.)    The distinction between Ludger’s Catering and Ludger’s Cakes and/or
         Ludger’s Bakery, specifically what Ludger Schulz excluded from his sale to
         the Plaintiff and retained for himself, is best described in the Agreement in
         wording found in the original (now expired) but still instructive non-compete
         provision, Section 2.07. That section of the Agreement placed a non-compete
         obligation on the Plaintiff as to Black Forest – that Plaintiff could “not own,
         operate, ...a business that competed with seller’s Bavarian cream cake or
         wedding cakes within fifty (50) miles...” Section 2.07 also reserved to the
         Plaintiff the right to create, bake or sell any “bakery goods or dessert products
         not specifically retained by the Seller herein.”

                 The distinction is also reflected in Exhibit “C” to the Agreement which
         details “sign criteria.” Included in Exhibit “C” is a statement that the “parties
         hereto have agreed that existing signage will be changed if necessary to clearly
         demonstrate the separateness of the business operations of Ludger’s Catering
         and Dining Room from Ludger’s Cakes.

         6.)    Testimony from Defendant’s witness Allison Dickens established that
         the Defendant acquired Ludger’s cake business in 2010, and opened a new
         location in 2013. Ludger’s cakes is best known for its “Bavarian Cream

                                                14
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 15 of 55




         Cheesecake”. The new location included a coffee shop. At approximately the
         same time, the Defendant started offering savory items including a popular
         breakfast sandwich. However, the primary business of Ludger’s cakes is in
         providing Danish, muffins, strudels and similar items.

         7.)    In April 2015, the Plaintiff became aware that the Defendant was
         providing a “Catering Menu.” The Plaintiff and Defendant exchanged a
         number of emails between April 8, 2015 and April 15, 2015 regarding the
         Plaintiff’s assertion that the Defendant was catering and also concerns about
         the Defendant even offering savory items at all. Defendant acknowledged
         providing catering services to Walgreens during that time period on a few
         occasions and also acknowledged that their website was “confusing.”

         8.)    In late November, 2018, the Plaintiff again became aware that
         Defendant was offering a “Catering Menu”. A cease and desist letter
         immediately followed. As of December 10, 2018, according to the testimony
         of Plaintiff’s witness Megan Sherrill, the Defendant removed the words
         “Catering Menu” from its website but were still engaged in catering through
         offering breakfast and lunch bundles for large numbers. It appears the food
         services being provided were identical as those food services which previously
         had the heading “Catering Menu” and the current menu is headed “Breakfast”
         and “Lunch” “Bundles”.

         10.) The Defendant engaged in catering services to the Tulsa Regional
         Chamber on February 12, 2019.

         11.) As a matter of law, the Court concludes that the language of the
         Agreement is clear as to what Ludger Schulz was selling to the Plaintiff in
         2009 when he sold Ludger’s Catering (and Dining Room). The Court further
         concludes that the Agreement is clear as to what Ludger Schulz was reserving
         for himself as a “business unit.” Ludger Schulz sold, for a substantial sum, the
         goodwill of the Ludger’s Catering name, and the exclusive and perpetual right
         to operate Ludger’s Catering. The language of the Agreement in this regard is
         clear and explicit, and as such, controls the interpretation of Section 2.01 of the
         Agreement. See title 15 O.S.2011, §§ 154, 155.

                 In interpreting a contract, the “whole of a contract is to be taken
         together, so as to give effect to every part ... each clause helping the interpret
         others.” 15 O.S. 2011, § 157. Certainly, when taken as a whole, the Agreement
         is clear and explicit as to the “business units” Ludger Schulz was reserving

                                                 15
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 16 of 55




          when he sold Ludger’s Catering to the Plaintiff, i.e., Ludger’s Cakes, Ludger’s
          Bakery, including but not limited to, Bavarian cream cheese cakes and
          wedding cakes. The foregoing clearly reflects the mutual intention of the
          parties to the Agreement.

          12.) The plain and ordinary meaning of the word “catering” can be found in
          its standard dictionary definition. Oxford English/Living Dictionaries defines
          catering as “the provision of food and drink at a social event or other
          gathering; Collins English Dictionary defines catering as “the activity of
          providing food and drink for a large number of people, for example, at
          weddings and parties; Cambridge Dictionary defines catering is (sic) the
          business of providing food and drink at events, for organizations.

                 While these definitions clearly define event-type catering, the question
          would remain as to the Defendant’s breakfast and lunch bundles. Based on the
          foregoing definitions, if Defendant was to deliver its bundles, under the
          Ludger’s name, to a remote event, it would be catering under the Ludger’s
          name, regardless of any combination of words other than catering, such as
          cakery, bakery.

          13.) The evidence is clear that even the Defendant recognized per the 2015
          email communications with the Plaintiff that it did not “push” its breakfast
          trays “because many of the suggested targets would be to advertise to
          pharmaceutical reps and other types of clientele that we know are a core part
          of your business.”

                  The Defendant recognizes that this type of food service, providing
          meals, in essence, to large numbers of persons, even for pick up, as catering
          activity which, under the Ludger’s name lies exclusively with Plaintiff. In
          contrast, providing bakery items, and even savory items, in house, to usual
          numbers of persons, would not be a catering activity.

   (Order Granting Plaintiff’s Motion for Temporary Injunction, 4-17-2019, ¶¶ 1-13, Exhibit

   20).

          47.    On May 29, 2019, SGN filed a Second Amended Petition (“SAP”) in the

   Underlying Action. In its SAP, SGN added as Defendants, The Black Forest Café,


                                                16
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 17 of 55




   Inc.(“BFC”), and Ludger Schulz. (SAP, Exhibit 10).

           48.    In its SAP, SGN alleges that “[o]n or about November 17, 2009, SGN acquired

   LUDGER’S Catering & Dining Room from Black Forest by virtue of a Purchase and Sale

   Agreement.” (SAP, p. 2, ¶ 6, Exhibit 10).

           49.    In its SAP, SGN alleges that “[a]s part of the Agreement, Black Forest

   conveyed to SGN ‘the right to operate in perpetuity and exclusively the catering and private

   dining room establishment of LUDGER’S Catering’ for a substantial sum of money.” (SAP,

   p. 2, ¶ 7).

           50.    In its SAP, SGN alleges that “[t]he bulk of the purchase price was allocated to

   the ‘goodwill of the business, including ... any and all trademarks, trade dress, ... and the

   exclusive right to continue operations of that portion of the business ... using the name

   ‘LUDGER’S Catering & Dining Room,’ and the right to link to the website

   (www.ludgers.com), all of the foregoing were intended to continue in perpetuity ....” (SAP,

   p. 2, ¶ 8, Exhibit 10).

           51.    In its SAP, SGN alleges that “[t]he Agreement included a Licensing Agreement

   which granted SGN the trade name ‘LUDGER’S Catering and Dining Room’ exclusively in

   perpetuity with the purpose of ‘offering to the public the services of catering in conjunction

   with a private dining room for catered functions.’” (SAP, pp. 2-3, ¶ 9).

           52.    After consummating the Purchase and Sale Agreement, BFC transferred the

   trade name “LUDGER’S Catering and Dining Room” to SGN. (SAP, p. 3, ¶ 12, Exhibit 10;


                                                 17
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 18 of 55




   Transfer of Trade Name Report, 10-25-2009, Exhibit 21).

          53.     In October 2014, SGN registered the “LUDGER’S Catering and Events” trade

   name with the Oklahoma Secretary of State. (SAP, p. 3, ¶ 14, Exhibit 10; DMS, p. 2, ¶ 4,

   Exhibit 12).

          54.     In its SAP, SGN alleges that ‘[o]n or about April 8, 2015, SGN became aware

   that Sweet Appetit’s LUDGER’S Bavarian Cakery was offering catering services in addition

   to its previously established cake and bakery business.” (SAP, p. 4, ¶ 19, Exhibit 10).

          55.     In its SAP, SGN alleges that “[i]n April 2015, SGN specifically identified the

   ‘Catering Menu’ on Sweet Appetit’s LUDGER’S Bavarian Cakery website as a source of

   concern and demanded that it refrain from providing catering services and cease advertising

   thereof.” (SAP, pp. 4-5, ¶ 22, Exhibit 10).

          56.     In its SAP, SGN alleges that “Sweet Appetit acknowledged that they had filled

   two (2) catering orders from Walgreens but noted ‘[w]e would never have intentionally

   infringed on one of your clients.’” (SAP, p. 5, ¶ 23, Exhibit 10).

          57.     In its SAP, SGN alleges that “[i]n the late fall of 2018, SGN became aware that

   Sweet Appetit’s LUDGER’S Bavarian Cakery was again advertising and offering catering

   services at its new location at 6527 E. 91st Street in Tulsa, Oklahoma.” (SAP, p. 6, ¶ 29,

   Exhibit 10).

          58.     In its SAP, SGN alleges that “[i]n late November 2018, Sweet Appetit’s

   LUDGER’S Bavarian Cakery website contained a ‘Catering’ Menu listing ‘Breakfast


                                                 18
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 19 of 55




   Bundles’ and ‘Lunch Bundles’ with the ‘LUDGER’S’ name repeatedly displayed.” (SAP,

   ¶ 30, Exhibit 10).

          59.    In its SAP, SGN alleges that “Sweet Appetit’s offering of catering services, in

   association with the ‘LUDGER’S’ name, infringe upon SGN’s exclusive and perpetual right

   to operate the ‘catering and private dining room establishment of LUDGER’S Catering.”

   (SAP, p. 6, ¶ 32, Exhibit 10).

          60.    In December 2018, SGN issued a “Cease and Desist” letter to Schulz and

   Sweet Appetit. The letter demanded that Schulz and Sweet Appetit “cease providing and

   advertising catering services in connection with the Ludger’s Bavarian Cakery business as

   it is infringing upon SGN’s exclusive and perpetual right to operate LUDGER’S

   CATERING.” (Cease and Desist Letter, Exhibit 17; SAP, p. 6-7, ¶ 33, Exhibit 10).

          61.    In its SAP, SGN alleges that “[a]s of December 2018, Sweet Appetit’s

   ‘LUDGER’S Bavarian Cakery’ website offered and advertised the exact same ‘Breakfast

   Bundles’ and ‘Lunch Bundles’ as displayed on November 30, 2018. The only substantive

   difference was the descriptor of a ‘Catering’ before ‘Menu’ was changed to ‘Breakfast &

   Lunch Bundles’ before ‘Menu.’” (SAP, p. 8, ¶ 42, Exhibit 10).

          62.    In its SAP, SGN alleges that “[r]egardless of the change in the descriptor,

   Sweet Appetit’s ‘LUDGER’S Breakfast & Lunch Bundles Menu is a catering service in

   direct competition with SGN’s exclusive right.” (SAP, p. 9, ¶ 43, Exhibit 10).

          63.    In its SAP, SGN alleges that “Sweet Appetit’s ordering form for the


                                                19
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 20 of 55




   ‘LUDGER’S’ Breakfast & Lunch Bundles Menu continued to expressly advertise

   ‘catering.’” (SAP, p. 9, ¶ 44, Exhibit 10).

          64.    In its SAP, SGN alleges that “[a]s recently as February 12, 2019, Sweet Appetit

   provided catering services to a group of more than sixty (60) persons at a Tulsa Regional

   Chamber Luncheon event held at the Tulsa Historical Society.” (SAP, p. 10, ¶ 52, Exhibit

   10).

          65.    On March 12, 2019, Schultz, in his individual capacity, registered with the

   Oklahoma Secretary of State, the trade name of “LUDGER’S CATERING.” (Secretary of

   State Trade Name Report, 3-12-2019, Exhibit 22; SAP, p. 10, ¶ 53, Exhibit 10).

          66.    In its SAP, SGN alleges that “[a]t the March 27, 2019 hearing on SGN’s

   Motion for Temporary and Permanent Injunction, L. Schultz testified he never intended to

   transfer the exclusive and perpetual right to operate a catering business associated with

   LUDGER’S name.” (SAP, p. 10, ¶ 55, Exhibit 10).

          67.    In its SAP, SGN alleges that “Schulz[’s] testimony is contrary to the terms and

   conditions of the Agreement. These statements establish L. Schulz and Black Forest made

   material misrepresentations and acted with deceptive intent upon which SGN relied to its

   detriment.” (SAP, p. 11, ¶ 57, Exhibit 10).

          68.    In its SAP, SGN alleges that “[b]y registering ‘LUDGER’S CATERING’ and

   engaging in catering services, L. Schulz actively engaged in deceptive practices to dilute,

   harm, and compete with SGN’s LUDGER’S catering business.” (SAP, p. 11, ¶ 60, Exhibit


                                                 20
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 21 of 55




   10).

          69.     In its SAP, SGN alleges that “[a]s a result of Defendants’ actions, SGN has

   suffered significant damages including the loss of customers and damages to SGN’s goodwill

   built-up since late 2009,” and “[t]he Defendants have interfered with SGN’s prospective

   economic advantage by offering and advertising competing catering services and products

   in an effort to divert potential SGN catering customers to their business.” (SAP, p. 13, ¶ 71,

   Exhibit 10).

          70.     In its SAP, SGN seeks to recover from Sweet Appetit and Schulz under the

   following Counts:

          •       Count I–Tortious Interference with Existing and Prospective Business
                  Relationships;

          •       Count II–Violation of Oklahoma Deceptive Trade Practice Act; and

          •       Count III–Permanent Injunction.

   (SAP, pp. 13-16, Exhibit 10).

          71.     In its SAP, SGN seeks to recover from Schulz under the following additional

   Counts:

          •       Count IV–Intentional Deceit, Fraud, Fraudulent Inducement and False
                  Representations;

          •       Count V–Intentional Non-Disclosure or Concealment of a Material
                  Fact; and

          •       Count VI–Wrongful Interference with Property.

   (SAP, pp. 16-21, Exhibit 10).

                                                21
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 22 of 55




          72.    Under Count I–Tortious Interference with Existing and Prospective Business

   Relationships, SGN seeks the following damages: “SGN seeks an accounting from the

   Defendants of all income from catering services received since September 9, 2010. SGN

   further requests that the Court order the Defendants to disgorge all profits received from

   offering catering since September 9, 2010.” (SAP, p. 14, ¶ 80, Exhibit 10).

          73.    Under Count II–Violation of Oklahoma Deceptive Trade Practice Act, 78 Okla.

   Stat. tit. 51, et seq. SGN seeks the following damages: “an award of damages authorized by

   78 Okla. Stat. § 54 for damage to SGN’s reputation and loss of existing and potential catering

   customers.” (SAP, p. 15, ¶ 89, Exhibit 10).

          74.    Under Count III–Permanent Injunction, SGN seeks equitable relief in the form

   of a permanent injunction. (SAP, p. 16, ¶ 102, Exhibit 10).

          75.    Under Count IV–Intentional Deceit, Fraud, Fraudulent Inducement and False

   Representations, SGN seeks the following damages: “SGN prays the Court award it damages

   and order L. Schulz to assign all right, title and interest in the trade name “LUDGER’S

   CATERING” to SGN,” or “[a]s alternative relief to a Permanent Injunction, SGN prays the

   Court rescind the Agreement and return the parties to the status quo.” (SAP, p. 18, ¶¶ 116-

   117, Exhibit 10).

          76.    Under Count V–Intentional Non-Disclosure or Concealment of a Material Fact,

   SGN seeks the following damages: “SGN prays the Court award it damages and order L.

   Schulz to assign/transfer all rights, title and interest in the trade name “LUDGER’S


                                                 22
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 23 of 55




   CATERING” to SGN,” or “[i]n the alternative to an award of a permanent injunction against

   the Defendants, SGN prays the Court rescinds (sic) the Agreement and return the parties to

   the status quo.” (SAP, p. 19, ¶¶ 128-129, Exhibit 10).

          77.    Under Count VI–Wrongful Interference with Property, SGN seeks the

   following damages: “SGN prays the Court award it damages and order L. Schulz to

   assign/transfer all rights, title and interest in the trade name “LUDGER’S CATERING” to

   SGN. (SAP, p. 20, ¶ 133, Exhibit 10).

          III.   THE STATE FARM BUSINESSOWNERS POLICIES

          A.     Policy Number 96-BL-R081-7

                 i.     SGN Does not Seek to Recover From Schulz or Sweet Appetit for
                        “Bodily Injury” or “Property Damage” Caused by an “Occurrence”

          78.    State Farm adopts and incorporates herein paragraphs 1 through 77 of this

   Complaint.

          79.    From September 15, 2011 to August 29, 2017, State Farm insured Sweet

   Appetit under Policy Number 96-BL-R081-7.

          80.    Subject to its terms and conditions, the Policy extends coverage to “bodily

   injury” or “property damage” caused by an “occurrence,” and to “‘personal and advertising

   injury’ caused by an offense arising out of your business.” Specifically, the coverage

   extension clause in the Policy provides in relevant part as follows:




                                                23
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 24 of 55




          _____________________________________________________________
          Coverage L – Business Liability

          1.      When a Limit Of Insurance is shown in the Declarations for Coverage
                  L – Business Liability, we will pay those sums that the insured
                  becomes legally obligated to pay as damages because of “bodily
                  injury”, “property damage” or “personal and advertising injury” to
                  which this insurance applies....

                                                    ***

          2.      This insurance applies:

                  a.      To “bodily injury” and “property damage” only if:

                          (1)     The “bodily injury” or “property damage” is caused by an
                                  “occurrence” that takes place in the “coverage territory”;

                          (2)     The “bodily injury” or “property damage” occurs during
                                  the policy period;

                                                    ***

                  b.      To “personal and advertising injury” caused by an offense
                          arising out of your business, but only if the offense was
                          committed in the “coverage territory” during the policy period.


   (Policy 96-BL-R081-7, Businessowners Coverage Form, CMP-4100, p. 23, ¶¶ 1., 2. a. (1)

   (2), 2. b. Exhibit 23).1



          1
             Although this declaratory judgment action involves two policies (Policy Number 96-BL-
   R081-7 and Policy Number 96-BS-E946-7), and policy periods beginning September 15, 2011 to
   present, the Policies all contain the same Businessowners Coverage Form, CMP 4100. Certified
   copies of the entire Policies are attached as Exhibits 1 through 9. For simplicity, State Farm attaches
   Businessowners Coverage Form, CMP 4100, separately as Exhibit 23 to this Complaint. The Form
   also appears with each of the nine certified Policies attached as Exhibits 1 through 9 to this
   Complaint.

                                                     24
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 25 of 55




          81.    The Policy defines the term “bodily injury” as follows:

          3.     “Bodily Injury” means bodily injury, sickness or disease sustained by
                 a person, including death resulting any of these at any time. “Bodily
                 injury” includes mental anguish or other mental injury caused by the
                 “bodily injury.”

   (Policy 96-BL-R081-7, Businessowners Coverage Form, CMP-4100, p. 34, ¶ 3, Exhibit 23).

          82.    SGN’s SAP is devoid of any claims to recover from Sweet Appetit or Schulz

   for “bodily injury” as that term is defined in the Policy. (SAP, Exhibit 10).

          83.    The Policy defines the term “property damage” in relevant part as follows:

          21.    “Property damage” means:

                 a.     Physical injury to tangible property, including all resulting loss
                        of use of that property. All such loss of use shall be deemed to
                        occur at the time of the physical injury that caused it; or

                 b.     Loss of use of tangible property that is not physically injured or
                        destroyed, provided such loss of use is caused by physical injury
                        to or destruction of other tangible property. All such loss of use
                        shall be deemed to occur at the time of the “occurrence” that
                        caused it.

   (Policy 96-BL-R081-7, Businessowners Coverage Form, CMP-4100, p. 36, ¶ 21, Exhibit 23).

          84.    SGN’s SAP is devoid of any claim to recover from Sweet Appetit or Schulz

   for “property damage” as that term in defined in the Policy. (SAP, Exhibit 10).

          85.    Even if SGN seeks to recover from Sweet Appetit or Schulz for “bodily injury”

   or “property damage” within the meaning of those terms in the Policy, coverage extends only

   if the “‘bodily injury’ or ‘property damage’ is caused by an “occurrence.” (Policy 96-BL-

   R081-7, Businessowners Coverage Form, CMP-4100, p. 23, ¶¶ 1., 2. a. (1) (2), 2. b., Exhibit

                                                25
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 26 of 55




   23).

          86.    The Policy defines the term “occurrence” as follows: “‘Occurrence’ means an

   accident, including continuous or repeated exposure to substantially the same general harmful

   conditions.” (Policy 96-BL-R081-7, Businessowners Coverage Form, CMP-4100, p. 36, ¶

   17, Exhibit 23).

          87.    Under Oklahoma law, an “accident” is “[a]n event that takes place without

   one’s foresight or expectation; an undesigned, sudden and unexpected event, chance,

   contingency.” United States Fidelity & Guaranty Co. v. Briscoe, 1951 OK 386, ¶ 10, 239

   P.2d 754, 757. The Briscoe court defined the term “accidental” as “happening by chance or

   unexpectedly, undesigned, unintentional; unforseen, or unpremeditated.” Id.

          88.    SGN does not seek to recover from Sweet Appetit and/or Schulz for damages

   caused by an “accident” within the meaning of that term in the Policy and under Oklahoma

   law. Instead, SGN seeks the following damages:

          A.     Alleged damages arising from catering activities of Schulz and Sweet
                 Appetit.

          B.     Disgorgement of income from alleged catering activities of Schultz and
                 Sweet Appetit, (SAP, p. 14, ¶ 80, Exhibit 10).

          C.     Alleged damages for reputation injury and loss of catering customers,
                 (SAP, p. 15, ¶ 89, Exhibit 10).

          D.     Rescission of the Purchase and Sale Agreement and return of the
                 parties to the status quo, (SAP, p. 18, ¶¶ 116-117, Exhibit 10).

          E.     Permanent injunction preventing Schultz and Sweet Appetit from
                 catering activities, (SAP, p. 19, ¶¶ 128-129, Exhibit 10).

                                                26
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 27 of 55




          F.     Damages for alleged wrongful interference with SGN’s property, i.e,
                 alleged deprivation of “its exclusive and perpetual right to its trade
                 name,” (SAP, p. 20, ¶ 133, Exhibit 10).

          G.     Damages arising from alleged “deceptive intent,” “intentional
                 interference,” “intentional deceit,” “intentional concealment,”
                 “malicious and deceptive actions,” and alleged wrongful interference
                 with “SGN’s property, namely, its tradenames and its usage of the
                 ‘LUDGER’S’ name associated with catering services,” (SAP, ¶¶ 57,
                 76, 114, 119, 121, 122, 125, 131, p. 20, ¶ 2).

          H.     Damages arising from “registration of the trade name of ‘LUDGER’S
                 Catering’ in early March 2019,” (SAP, ¶¶ 114, 126, Exhibit 10).

                 ii.    SGN Does not Seek to Recover From Schulz or Sweet Appetit for
                        “Personal and Advertising Injury” as Defined by Policy Number 96-
                        BL-R081-7.

          89.    State Farm adopts and incorporates herein paragraphs 1 through 88 of this

   Complaint.

          90.    Subject to its terms and conditions, Policy Number 96-BL-R081-7 extends

   coverage to “‘personal and advertising injury’ caused by an offense arising out of your

   business.” (Policy 96-BL-R081-7, Businessowners Coverage Form, CMP-4100, p. 23, ¶ 2.

   b., Exhibit 23).

          91.    The Policy defines the term “personal and advertising injury” as follows:

          18.    “Personal and advertising injury” means injury, including consequential
                 “bodily injury”, arising out of one or more of the following offenses:

                 a.     False arrest, detention or imprisonment;

                 b.     Malicious prosecution;

                 c.     The wrongful eviction from, wrongful entry into, or invasion of

                                                 27
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 28 of 55




                       the right of privacy, of a room, dwelling or premises that a
                       person occupies, committed by or on behalf of its owner,
                       landlord or lessor;

                d.     Oral or written publication, in any manner, of material that
                       slanders or libels a person or organization or disparages a
                       person’s or organization’s goods, products or services;

                e.     Oral or written publication, in any manner of material that
                       violates a person’s right to privacy;

                f.     The use of another’s advertising idea in your “advertisement”,
                       or

                g.     infringing upon another’s copyright, trade dress or slogan in
                       your “advertisement.”

   (Policy 96-BL-R081-7, Businessowners Coverage Form, CMP-4100, p. 36, ¶ 18, Exhibit 23).

         92.    The Policy defines the term “advertisement” as follows:

         1.     “Advertisement” means a notice that is broadcast or published to the
                general public or specific market segments about your goods, products
                or services for the purpose of attracting customers or supporters. For
                the purposes of this definition:

                a.     Notices that are published include material placed on the
                       internet or on similar electronic means of communication; and

                b.     Regarding web-sites, only that part of a web-site that is about
                       your goods, products or services for the purposes of attracting
                       customers or supporters is considered an advertisement.

   (Policies, Businessowners Coverage Form, CMP-4100, p. 35, ¶ 1).

         93.    The personal and advertising injury coverage is offense based coverage

   available when the insured has been sued for one or more of the enumerated offenses. See

   Hanover Am. Ins. Co. v. Saul, 2013 WL 4542284, *6 (W.D. Okla. Aug. 27, 2013) (“Because

                                              28
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 29 of 55




   Balfour [insured] was not sued for one of the enumerated offenses, she is not entitled to

   either a defense or indemnification under the policy.”); United Pac. Ins. Co. v. First

   Interstate Bancsystems, Inc., 690 F. Supp. 917, 918 (D. Mont. 1987) (no personal injury

   coverage where complaint did not specifically allege enumerated tort).

          94.    SGN has sued Schulz and Sweet Appetit for “Count I (Tortious Interference

   With Existing And Prospective Business Relationships.)” (SAP, pp. 13-14, ¶¶ 72-80, Exhibit

   10). Tortious Interference With Existing And Prospective Business Relationships is not one

   of the offenses included in the definition of “personal and advertising injury” set forth in

   Policy Number 96-BL-R081-7. Therefore, the Policy does not provide coverage for the claim

   set forth in Count I.

          95.    SGN has sued Schulz and Sweet Appetit for “Count II (Violation of Oklahoma

   Deceptive Trade Practice Act.)” (SAP, pp. 14-15, ¶¶ 81-90, Exhibit 10). SGN’s claim under

   the Oklahoma Deceptive Trade Practice Act (“ODTPA”) is set forth in its SAP as follows:

                  83.    Under 78 Okla. Stat. § 53 (a)(1)(2),(3), it is prima evidence of
          intent to injure competitors and an act constituting a deceptive trade practice,
          if a person passes off goods or services as those of another, knowingly makes
          a false representation as to the source, sponsorship, approval, or certification
          of goods or services, or knowingly makes a false representation as to
          affiliation, connection, association with, or certification of another.

   (SAP, p. 14, ¶ 83, Exhibit 10). The sections of the ODTPA relied upon by SGN are as

   follows:

          A.     A person engages in a deceptive trade practice when in the course of
                 business, vocation, or occupation, the person:


                                                29
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 30 of 55




          1.     Passes off goods or services as those of another;


          2.     Knowingly makes a false representation as to the source, sponsorship,
                 approval, or certification of goods or services;

          3.     Knowingly makes a false representation as to affiliation, connection,
                 association with, or certification by another;

                                                ***

          5.     Knowingly makes a false representation as to the characteristics,
                 ingredients, uses, benefits or quantities of goods or services or a false
                 representation as to the sponsorship, approval, status, affiliation, or
                 connection of a person therewith;

                                                ***

          B.     Evidence that a person has engaged in a deceptive trade practice shall
                 be prima facie evidence of intent to injure competitors and to destroy
                 or substantially lessen competition.

   (Okla. Stat. tit. 78, § 53). Violation of the foregoing sections of the ODTPA does not

   constitute any of the offenses included in the definition of “personal and advertising injury”

   set forth in Policy Number 96-BL-R081-7. Therefore, the Policy does not provide coverage

   for the claim set forth in Count II.

          96.    SGN has sued Schulz and Sweet Appetit for “Count III (Permanent

   Injunction).” (SAP, pp. 15-16, ¶¶ 91-102, Exhibit 10). Permanent Injunction is not one of the

   offenses included in the definition of “personal and advertising injury” set forth in Policy

   Number 96-BL-R081-7. Therefore, the Policy does not provide coverage for the claim set

   forth in Count III.


                                                30
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 31 of 55




          97.    SGN has sued Schulz for “Count IV (Intentional Deceit, Fraud, Fraudulent

   Inducement & False Representation).” (SAP, pp. 16-18, ¶¶ 103-117, Exhibit 10). Intentional

   Deceit, Fraud, Fraudulent Inducement & False Representation are not offenses included in

   the definition of “personal and advertising injury” set forth in Policy Number 96-BL-R081-7.

   Therefore, the Policy does not provide coverage for the claim set forth in Count IV.

          98.    SGN has sued Schulz for “Count V (Intentional Non-Disclosure or

   Concealment of a Material Fact).” (SAP, pp. 18-19, ¶¶ 118-129, Exhibit 10). Intentional

   Non-Disclosure or Concealment of a Material Fact is not one of the offenses included in the

   definition of “personal and advertising injury” set forth in Policy Number 96-BL-R081-7.

   Therefore, the Policy does not provide coverage for the claim set forth in Count V.

          99.    SGN has sued Schulz for “Count VI (Wrongful Interference With Property).”

   (SAP, p. 20, ¶¶ 130-133, Exhibit 10). Wrongful Interference With Property is not one of the

   offenses included in the definition of “personal and advertising injury” set forth in Policy

   Number 96-BL-R081-7. Therefore, the Policy does not provide coverage for the claim set

   forth in Count VI.

          100.   Because the claims asserted by SGN against Schulz and Sweet Appetit are not

   offenses enumerated in the definition of “personal and advertising injury” set forth in Policy

   Number 96-BL-R081-7, the Policy does not extend coverage to the claims.

          101.   The phrase “legally obligated to pay as damages” set forth in the Business

   Liability Coverage extension clause in Policy Number 96-BL-R081-7 limits coverage to tort


                                                31
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 32 of 55




   claims and not contract claim. Boggs v. Great N. Ins. Co., 659 F. Supp.2d 1199, 1210 (N.D.

   Okla. 2009) (“The phrases ‘legally obligated to pay’ and ‘Liability imposed by law’ refer

   only to tort claims and not contract claims.”) (quoting VBF, Inc. v. Chubb Group of Ins. Cos.,

   263 F.3d 1226, 1231(10th Cir. 2001)). In its Counts IV and V against Schultz, “SGN prays

   the Court rescind the Agreement and return the parties to the status quo.” (SAP, p. 18, ¶ 117;

   p. 19, ¶ 129, Exhibit 10). Rescinding the Purchase and Sale Agreement and returning the

   parties to status quo is a contract claim to which Policy Number 96-BL-R081-7 does not

   extend coverage.

                 iii.   Policy Number 96-BL-R081-7–Exclusions

          102.   State Farm adopts and incorporates herein paragraphs 1 through 101 of this

   Complaint.

          103.   In the alternative, even if coverage under Policy Number 96-BL-R081-7

   extends to damages SGN seeks to recover from Schulz and Sweet Appetit, the damages are

   excluded from coverage by one or more of the following exclusions:

          ____________________________________________________________
          Section II – Exclusions

          Applicable to Coverage L – Business Liability, this insurance does not apply
          to:

                                                ***

          17.    Personal And Advertising injury

                 a.     Caused by or at the direction of the insured with the knowledge
                        that the act would violate the rights of another and would inflict

                                                32
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 33 of 55




                           “personal and advertising injury”;

                                                   ***

                   e.      Arising out of breach of contract, except an implied contract to
                           use another’s advertising idea in your “advertisement”;

                                                   ***

                   l.      Arising out of the infringement of copyright, patent, trademark,
                           trade secret or other intellectual property rights. Under this
                           exclusion, such other intellectual property rights do not include
                           the use of another’s advertisement idea in your “advertisement.”
                           However, this exclusion does not apply to infringement, in your
                           “advertisement”, of copyright, trade dress or slogan;

                   m.      Arising out of the unauthorized use of another’s name or
                           product in your e-mail address, domain name or metatags.

   (Policy 96-BL-R081-7, Businessowners Coverage Form, CMP-4100, p. 28, ¶ 17, Exhibit 23).

          104.     Pursuant to Exclusion 17.a., no coverage exists for personal and advertising

   injury “[c]aused by or at the direction of the insured with the knowledge that the act would

   violate the rights of another and would inflict ‘personal and advertising injury.’” Exclusion

   17.a. applies based on the following facts, among others:

          A.       Schulz was the President of Black Forest Café, Inc.2 Black Forest Café,
                   which includes its owners, directors, members, officers, managers,
                   employees, and its successors and assign,3 sold to SGN “the right to
                   operate in perpetuity and exclusively the catering and private dining
                   room establishment of Ludger’s Catering.”4 “Black Forest sold this

          2
              Purchase and Sale Agreement, p. 11, Exhibit 11.
          3
              Purchase and Sale Agreement, pp. 1, 2, ¶ (r), Exhibit 11.
          4
            Order of April 17, 2019, ¶ 2, Exhibit 20; Purchase and Sale Agreement, Article 2, Section
   2.01, Exhibit 11.

                                                    33
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 34 of 55




                   ‘exclusive right,’ Ludger’s goodwill, trademarks and a covenant not to
                   compete for $275,000.00 to Plaintiff [SGN].”5

         B.        On October 25, 2009, Schulz, as President of Black Forest Café, Inc.,
                   executed a Transfer of Trade Name Report transferring the name
                   “Ludger’s Catering and Dining Room” from Black Forest Café, Inc.,
                   to SGN Foods, LLC.6

         C.        On September 9, 2010, Schulz, as President of Black Forest Café, Inc.,
                   transferred to Sweet Appetit, Inc., the trade name “Ludger’s Cakes.”7
                   In 2015, Sweet Appetit, Inc., provided a “Catering Menu.”8

         D.        In 2015, Sweet Appetit, Inc., “acknowledged providing catering
                   services to Walgreens during that time period on a few occasions and
                   also acknowledged that their website was ‘confusing.’”9

         E.        In 2018, Sweet Appetit, Inc., was again offering a “Catering Menu.”10
                   Thereafter, SGN sent a cease and desist letter to Sweet Appetit, Inc.11
                   “As of December 10, 2018, according to the testimony of Plaintiff’s
                   [SGN’s] witness Megan Sherrill, the Defendant [Sweet Appetit, Inc.]
                   removed the words ‘Catering Menu’ from its website but were still
                   engaged in catering through offering breakfast and lunch bundles for
                   large numbers.”12

         F.        According to the Court in the Underlying Action, “[i]t appears the food
                   services being provided were identical as those food services which
                   previously had the heading “Catering Menu” and the current menu is


         5
              Order of April 17, 2019, ¶ 2, Exhibit 20.
         6
              Transfer of Trade Name Report, 10-25-2009, Exhibit 21.
         7
              Transfer of Trade Name Report, 9-9-2010, Exhibit 14.
         8
              Order of April 17, 2019, ¶ 7, Exhibit 20.
         9
              Order of April 17, 2019, ¶ 7, Exhibit 20.
         10
              Order of April 17, 2019, ¶ 8, Exhibit 20.
         11
              Order of April 17, 2019, ¶ 8, Exhibit 20.
         12
              Order of April 17, 2019, ¶ 8, Exhibit 20.

                                                    34
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 35 of 55




                  headed “Breakfast” and “Lunch” Bundles.”13

         G.       The Court in the Underlying Action ruled as follows: “13.) The
                  evidence is clear that even the Defendant [Sweet Appetit] recognized
                  per the 2015 email communications with the Plaintiff [SGN] that it did
                  not ‘push’ its breakfast trays ‘because many of the suggested targets
                  would be to advertise to pharmaceutical reps and other types of
                  clientele that we know are a core part of your business.’”14

         H.       The Court also ruled that “[t]he Defendant [Sweet Appetit] recognizes
                  that this type of food service, providing meals, in essence, to large
                  numbers of persons, even for pick up, as catering activity which, under
                  the Ludger’s name lies exclusively with Plaintiff [SGN].”15

         I.       On March 12, 2019, Schulz, in his individual capacity, registered with
                  the Oklahoma Secretary of State, the trade name of “LUDGER’S
                  CATERING.”16

         J.       SGN’s claim against Schultz and Sweet Appetit under the ODTPA,
                  requires SGN to establish that Schultz and Sweet Appetit “knowingly
                  ma[de] a false representation as to the source ... of goods or services,”
                  and/or “knowingly ma[de] a false representation as to affiliation,
                  connection, association with, or certification of another.”17

         K.       The Court in the Underlying Action held that “the evidence supports a
                  probable finding that the coupling of the Ludger’s Cakery name with
                  catering services (overt acts of Defendants), would be an intentional act
                  by the Defendant [Sweet Appetit] to mislead the public.”18 The Court
                  held that “[b]ased on the foregoing, the Court finds that the Plaintiff
                  [SGN] has adequately shown that it would likely succeed on the merits


         13
              Order of April 17, 2019, ¶ 8, Exhibit 20.
         14
              Order of April 17, 2019, ¶ 13, Exhibit 20.
         15
              Order of April 17, 2019, ¶ 13, Exhibit 20.
         16
              Secretary of State Trade Name Report, 3-12-2019, Exhibit 22.
         17
              Order of April 17, 2019, p. 5, Exhibit 20.
         18
              Order of April 17, 2019, p. 6, Exhibit 20.

                                                    35
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 36 of 55




                    as to the deceptive trade practices claim.”19

          105.      The foregoing facts, and others, establish that even if personal and advertising

   injury coverage extends to SGN’s claims against Schulz and Sweet Appetit, the personal and

   advertising injury was “[c]aused by or at the direction of the insured with the knowledge that

   the act would violate the rights of another and would inflict ‘personal and advertising

   injury.’” As such, the exclusion applies, thereby eliminating coverage.

          106.      Pursuant to Exclusion 17.e., no coverage exists for personal and advertising

   injury “[a]rising out of breach of contract.” The Court in the Underlying Action held that

   SGN “purchased for a substantial sum the trade name Ludger’s Catering and Dining Room

   ... and the contractual right to operate Ludger’s Catering, under that trade name ‘in perpetuity

   and exclusively.”20 The Court further held that “[i]t is reasonably probable the Defendant

   [Sweet Appetit], by providing catering services on occasion under the Ludger’s name has

   interfered with that contractual right.” To the extent SGN seeks to recover for damages

   arising out of the breach of the Purchase and Sale Agreement and/or the Licensing

   Agreement, such damages fall within Exclusion 17.e.

          107.      Pursuant to Exclusion 17.l., no coverage exists for personal and advertising

   injury [a]rising out of the infringement of ... trademark.” Accordingly, even if Policy Number

   96-BL-R081-1 extended coverage for infringement of trademark, which it does not, and SGN



          19
               Order of April 17, 2019, p. 6, Exhibit 20.
          20
               Order of April 17, 2019, p. 4, Exhibit 20.

                                                     36
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 37 of 55




   seeks such damages, the Policy excludes coverage for personal and advertising injury arising

   from trademark infringement pursuant to Exclusion 17.l.

          108.   In Count III of the SAP, SGN seeks a permanent injunction. Even if coverage

   extends to such a claim, one or more of the above quoted exclusions apply, thereby negating

   coverage.

          109.   In addition to actual damages, SGN seeks to recover punitive damages from

   Schulz and Sweet Appetit. Even if the Policy provides coverage, which State Farm denies,

   Oklahoma public policy does not allow a defendant to escape liability for punitive damages

   by shifting the loss onto an insurer. See Dayton Hudson Corp. v. American Mut. Liab. Ins.,

   521 P.2d 1155 (Okla. 1980). Thus, the Policy does not provide coverage for the punitive

   damages SGN seeks to recover from Schulz and Sweet Appetit.

          110.   The Policy contains an Expected Or Intended Injury Exclusion which

   eliminates coverage for “a. ‘Bodily injury’ or ‘property damage’ expected or intended to

   cause harm as would be expected by a reasonable person; or b. ‘Bodily injury’ or ‘property

   damage’ which is the result of willful or malicious ... acts of an insured.” (Policy,

   Businessowners Coverage Form, CMP-4100, p. 24, ¶ 1, Exhibit 23). SGN alleges that

   Schulz’s and Sweet Appetit’s “intentional past and continued interference is malicious and

   wrongful, and such interference is neither justified, privileged, nor excusable.” (SAP, ¶ 76,

   Exhibit 10). To the extent SGN seeks to recover from Schulz or Sweet Appetit for injury that

   was intended, expected, or the result of willful or malicious acts of Schulz or Sweet Appetit,


                                                37
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 38 of 55




   the foregoing exclusion applies.

          B.     Policy Number 96-BS-E946-7

                 i.     SGN Does not Seek to Recover From Schulz or Sweet Appetit for
                        “Bodily Injury” or “Property Damage” Caused by an “Occurrence”

          111.   State Farm adopts and incorporates herein paragraphs 1 through 110 of this

   Complaint.

          112.   From August 29, 2018 to present, State Farm insured Sweet Appetit under

   Policy Number 96-BS-E946-7.

          113.   Subject to its terms and conditions, Policy Number 96-BS-E946-7 extends

   coverage to “bodily injury” or “property damage” caused by an “occurrence,” and to

   “‘personal and advertising injury’ caused by an offense arising out of your business.”

   Specifically, the coverage extension clause in the Policy provides in relevant part as follows:

          _____________________________________________________________
          Coverage L – Business Liability

          1.     When a Limit Of Insurance is shown in the Declarations for Coverage
                 L – Business Liability, we will pay those sums that the insured
                 becomes legally obligated to pay as damages because of “bodily
                 injury”, “property damage” or “personal and advertising injury” to
                 which this insurance applies....

                                                ***

          2.     This insurance applies:

                 a.     To “bodily injury” and “property damage” only if:

                        (1)     The “bodily injury” or “property damage” is caused by an
                                “occurrence” that takes place in the “coverage territory”;

                                                 38
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 39 of 55




                          (2)     The “bodily injury” or “property damage” occurs during
                                  the policy period;

                                                 ***

                  b.      To “personal and advertising injury” caused by an
                          offense arising out of your business, but only if the
                          offense was committed in the “coverage territory” during
                          the policy period.

   (Policy Number 96-BS-E946-7, Businessowners Coverage Form, CMP-4100, p. 23, ¶¶ 1.,

   2. a. (1) (2), 2. b. Exhibit 23).

          114.    The Policy defines the term “bodily injury” as follows:

          3.      “Bodily Injury” means bodily injury, sickness or disease sustained by
                  a person, including death resulting any of these at any time. “Bodily
                  injury” includes mental anguish or other mental injury caused by the
                  “bodily injury.”

   (Policy Number 96-BS-E946-7, Businessowners Coverage Form, CMP-4100, p. 34, ¶ 3,

   Exhibit 23).

          115.    SGN’s SAP is devoid of any claims to recover from Sweet Appetit or Schulz

   for “bodily injury” as that term is defined in Policy. (SAP, Exhibit 10).

          116.    The Policy defines the term “property damage” in relevant part as follows:

          21.     “Property damage” means:

                  a.      Physical injury to tangible property, including all resulting loss
                          of use of that property. All such loss of use shall be deemed to
                          occur at the time of the physical injury that caused it; or

                  b.      Loss of use of tangible property that is not physically injured or
                          destroyed, provided such loss of use is caused by physical injury

                                                  39
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 40 of 55




                         to or destruction of other tangible property. All such loss of use
                         shall be deemed to occur at the time of the “occurrence” that
                         caused it.

   (Policy Number 96-BS-E946-7, Businessowners Coverage Form, CMP-4100, p. 36, ¶ 21,

   Exhibit 23).

         117.     SGN’s SAP is devoid of any claim to recover from Sweet Appetit or Schulz

   for “property damage” as that term in defined in the Policy Number 96-BS-E946-7 (SAP,

   Exhibit 10).

         118.     Even if SGN seeks to recover from Sweet Appetit or Schulz for “bodily injury”

   or “property damage” within the meaning of those terms in the Policy, coverage extends only

   if the “bodily injury” or “property damage” was caused by an “occurrence.” The Policy

   defines the term “occurrence” as follows: “‘Occurrence’ means an accident, including

   continuous or repeated exposure to substantially the same general harmful conditions.”

   (Policy Number 96-BS-E946-7, Businessowners Coverage Form, CMP-4100, p. 36, ¶ 17,

   Exhibit 23).

         119.     Under Oklahoma law, an “accident” is “[a]n event that takes place without

   one’s foresight or expectation; an undesigned, sudden and unexpected event, chance,

   contingency.” United States Fidelity & Guaranty Co. v. Briscoe, 1951 OK 386, ¶ 10, 239

   P.2d 754, 757. The Briscoe court defined the term “accidental” as “happening by chance or

   unexpectedly, undesigned, unintentional; unforseen, or unpremeditated.” Id.

         120.     SGN does not seek to recover from Sweet Appetit and/or Schulz for damages


                                                 40
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 41 of 55




   caused by an “accident” within the meaning of that term in the Policy and under Oklahoma

   law. Instead, SGN seeks the following damages:

         A.     Alleged damages arising from catering activities of Schulz and Sweet
                Appetit.

         B.     Disgorgement of income from alleged catering activities of Schultz and
                Sweet Appetit, (SAP, p. 14, ¶ 80, Exhibit 10).

         C.     Alleged damages for reputation injury and loss of catering customers,
                (SAP, p. 15, ¶ 89, Exhibit 10).

         D.     Rescission of the Purchase and Sale Agreement and return of the
                parties to the status quo, (SAP, p. 18, ¶¶ 116-117, Exhibit 10).

         E.     Permanent injunction preventing Schultz and Sweet Appetit from
                catering activities, (SAP, p. 19, ¶¶ 128-129, Exhibit 10).

         F.     Damages for alleged wrongful interference with SGN’s property, i.e,
                alleged deprivation of “its exclusive and perpetual right to its trade
                name,” (SAP, p. 20, ¶ 133, Exhibit 10).

         G.     Damages arising from alleged “deceptive intent,” “intentional
                interference,” “intentional deceit,” “intentional concealment,”
                “malicious and deceptive actions,” and alleged wrongful interference
                with “SGN’s property, namely, its tradenames and its usage of the
                ‘LUDGER’S’ name associated with catering services,” (SAP, ¶¶ 57,
                76, 114, 119, 121, 122, 125, 131, p. 20, ¶ 2).

         H.     Damages arising from “registration of the trade name of ‘LUDGER’S
                Catering’ in early March 2019,” (SAP, ¶¶ 114, 126, Exhibit 10).

                ii.    SGN Does not Seek to Recover From Schulz or Sweet Appetit for
                       “Personal and Advertising Injury” as Defined by Policy Number 96-
                       BS-E946-7.

         121.   State Farm adopts and incorporates herein paragraphs 1 through 120 of this

   Complaint.

                                              41
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 42 of 55




          122.   Subject to its terms and conditions, the Policy extends coverage to “‘personal

   and advertising injury’ caused by an offense arising out of your business.” (Policy 96-BS-

   E946-7, Businessowners Coverage Form, CMP-4100, p. 23, ¶ 2. b., Exhibit 23).

          123.   The Policy defines the term “personal and advertising injury” as follows:

          18.    “Personal and advertising injury” means injury, including consequential
                 “bodily injury”, arising out of one or more of the following offenses:

                 a.     False arrest, detention or imprisonment;

                 b.     Malicious prosecution;

                 c.     The wrongful eviction from, wrongful entry into, or invasion of
                        the right of privacy, of a room, dwelling or premises that a
                        person occupies, committed by or on behalf of its owner,
                        landlord or lessor;

                 d.     Oral or written publication, in any manner, of material that
                        slanders or libels a person or organization or disparages a
                        person’s or organization’s goods, products or services;

                 e.     Oral or written publication, in any manner of material that
                        violates a person’s right to privacy;

                 f.     The use of another’s advertising idea in your “advertisement”,
                        or

                 g.     infringing upon another’s copyright, trade dress or slogan in
                        your “advertisement.”

   (Policy 96-BS-E946-7, Businessowners Coverage Form, CMP-4100, p. 36, ¶ 18, Exhibit 23).

          124.   Policy Number 96-BS-E946-7 was amended effective April 9, 2018. The

   amendment included adding Policy Endorsement CMP-4561.1 which modified the Policy

   definition of “personal and advertising injury” in relevant part as follows:

                                                 42
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 43 of 55




          CMP-4561.1 POLICY ENDORSEMENT

          This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS COVERAGE FORM

                                              ***

          e.     SECTION II – DEFINITIONS is amended as follows:

                                              ***

                 (3)    Paragraphs 18.f and g. of “personal and advertising injury” are
                        replaced by the follows:

                 f.     The use of another’s advertising idea in your “advertisement”;

                 g.     Infringing upon another’s trade dress or slogan in your
                        “advertisement”, or

                 h.     Infringement of another’s copyright, patent, trademark, or trade
                        secret.

   (Policy 96-BS-E946-7, CMP–4561.1 POLICY ENDORSEMENT, P. 4-5, ¶ e. (3), Exhibit

   24).

          125.   The Policy defines the term “advertisement” as follows:

          1.     “Advertisement” means a notice that is broadcast or published to the
                 general public or specific market segments about your goods, products
                 or services for the purpose of attracting customers or supporters. For
                 the purposes of this definition:

                 a.     Notices that are published include material placed on the
                        internet or on similar electronic means of communication; and

                 b.     Regarding web-sites, only that part of a web-site that is about
                        your goods, products or services for the purposes of attracting
                        customers or supporters is considered an advertisement.


                                               43
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 44 of 55




   (Policy 96-BS-E946-7, Businessowners Coverage Form, CMP-4100, p. 35, ¶ 1, Exhibit 23).

          126.   The Personal and Advertising injury coverage is offense based coverage

   available when the insured has been sued for one or more of the enumerated offenses. See

   Hanover Am. Ins. Co. v. Saul, 2013 WL 4542284, *6 (W.D. Okla. Aug. 27, 2013) (“Because

   Balfour [insured] was not sued for one of the enumerated offenses, she is not entitled to

   either a defense or indemnification under the policy.”); United Pac. Ins. Co. v. First

   Interstate Bancsystems, Inc., 690 F. Supp. 917, 918 (D. Mont. 1987) (no personal injury

   coverage where complaint did not specifically allege enumerated tort).

          127.   SGN has sued Schulz and Sweet Appetit for “Count I (Tortious Interference

   With Existing And Prospective Business Relationships.)” (SAP, pp. 13-14, ¶¶ 72-80, Exhibit

   10). Tortious Interference With Existing And Prospective Business Relationships is not one

   of the offenses included in the definition of “personal and advertising injury” set forth in

   Policy Number 96-BS-E946-7. Therefore, the Policy does not provide coverage for the claim

   set forth in Count I.

          128.   SGN has sued Schulz and Sweet Appetit for “Count II (Violation of Oklahoma

   Deceptive Trade Practice Act.)” (SAP, pp. 14-15, ¶¶ 81-90, Exhibit 10). SGN’s claim under

   the Oklahoma Deceptive Trade Practice Act (“ODTPA”) is set forth in its SAP as follows:

                  83.    Under 78 Okla. Stat. § 53 (a)(1)(2),(3), it is prima evidence of
          intent to injure competitors and an act constituting a deceptive trade practice,
          if a person passes off goods or services as those of another, knowingly makes
          a false representation as to the source, sponsorship, approval, or certification
          of goods or services, or knowingly makes a false representation as to
          affiliation, connection, association with, or certification of another.

                                                44
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 45 of 55




   (SAP, p. 14, ¶ 83, Exhibit 10). The sections of the ODTPA relied upon by SGN are as

   follows:

          A.     A person engages in a deceptive trade practice when in the course of
                 business, vocation, or occupation, the person:

          1.     Passes off goods or services as those of another;

          2.     Knowingly makes a false representation as to the source, sponsorship,
                 approval, or certification of goods or services;

          3.     Knowingly makes a false representation as to affiliation, connection,
                 association with, or certification by another;

                                                ***

          5.     Knowingly makes a false representation as to the characteristics,
                 ingredients, uses, benefits or quantities of goods or services or a false
                 representation as to the sponsorship, approval, status, affiliation, or
                 connection of a person therewith;

                                                ***

          B.     Evidence that a person has engaged in a deceptive trade practice shall
                 be prima facie evidence of intent to injure competitors and to destroy
                 or substantially lessen competition.

   (Okla. Stat. tit. 78, § 53). Violation of the foregoing sections of the ODTPA does not

   constitute any of the offenses included in the definition of “personal and advertising injury”

   set forth in Policy Number 96-BS-E946-7. Therefore, the Policy does not provide coverage

   for the claim set forth in Count II.

          129.   SGN has sued Schulz and Sweet Appetit for “Count III (Permanent

   Injunction).” (SAP, pp. 15-16, ¶¶ 91-102, Exhibit 10). Permanent Injunction is not one of the


                                                45
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 46 of 55




   offenses included in definition of “personal and advertising injury” set forth in Policy 96-BS-

   E946-7. Therefore, the Policy does not provide coverage for the claim set forth in Count III.

          130.   SGN has sued Schulz for “Count IV (Intentional Deceit, Fraud, Fraudulent

   Inducement & False Representation).” (SAP, pp. 16-18, ¶¶ 103-117, Exhibit 10). Intentional

   Deceit, Fraud, Fraudulent Inducement & False Representation are not offenses included in

   the definition of “personal and advertising injury” set forth in Policy 96-BS-E946-7.

   Therefore, the Policy does not provide coverage for the claim set forth in Count IV.

          131.   SGN has sued Schulz for “Count V (Intentional Non-Disclosure or

   Concealment of a Material Fact).” (SAP, pp. 18-19, ¶¶ 118-129, Exhibit 10). Intentional

   Non-Disclosure or Concealment of a Material Fact is not one of the offenses included in the

   definition of “personal and advertising injury” set forth in Policy 96-BS-E946-7. Therefore,

   the Policy does not provide coverage for the claim set fourth in Count V.

          132.   SGN has sued Schulz for “Count VI (Wrongful Interference With Property).”

   (SAP, p. 20, ¶¶ 130-133, Exhibit 10). Wrongful Interference With Property is not one of the

   offenses included in the definition of “personal and advertising injury” set forth in Policy 96-

   BS-E946-7. Therefore, the Policy does not provide coverage for the claim set forth in Count

   VI.

          133.   Because the claims asserted by SGN against Schulz and Sweet Appetit are not

   offenses enumerated in the definition of “personal and advertising injury” set forth in Policy

   96-BS-E946-7, the Policy does not extend coverage to the claims.


                                                 46
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 47 of 55




          134.   The phrase “legally obligated to pay as damages” set forth in the Business

   Liability Coverage extension clause in Policy 96-BS-E946-7 limits coverage to tort claims

   and not contract claim. Boggs v. Great N. Ins. Co., 659 F. Supp.2d 1199, 1210 (N.D. Okla.

   2009) (“The phrases ‘legally obligated to pay’ and ‘Liability imposed by law’ refer only to

   tort claims and not contract claims.”) (quoting VBF, Inc. v. Chubb Group of Ins. Cos., 263

   F.3d 1226, 1231(10th Cir. 2001)). In its Counts IV and V against Schultz, “SGN prays the

   Court rescind the Agreement and return the parties to the status quo.” (SAP, p. 18, ¶ 117; p.

   19, ¶ 129, Exhibit 10). Rescinding the Purchase and Sale Agreement and returning the parties

   to status quo is a contract claim to which Policy 96-BS-E946-7 does not extend coverage.

                 iii.   Policy Number 96-BS-E946-7–Exclusions

          135.   State Farm adopts and incorporates herein paragraphs 1 through 130 of this

   Complaint.

          136.   In the alternative, even if coverage under Policy 96-BS-E946-7 extends to the

   damages SGN seeks to recover from Schulz and Sweet Appetit, the damages are excluded

   from coverage by one or more of the following exclusions:

          ____________________________________________________________
          Section II – Exclusions

          Applicable to Coverage L – Business Liability, this insurance does not apply
          to:

                                               ***

          17.    Personal And Advertising injury


                                                47
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 48 of 55




                   a.      Caused by or at the direction of the insured with the knowledge
                           that the act would violate the rights of another and would inflict
                           “personal and advertising injury”;

                                                   ***

                   e.      Arising out of breach of contract, except an implied contract to
                           use another’s advertising idea in your “advertisement”;

                                                   ***

                   l.      Arising out of the infringement of copyright, patent, trademark,
                           trade secret or other intellectual property rights. Under this
                           exclusion, such other intellectual property rights do not include
                           the use of another’s advertisement idea in your “advertisement.”
                           However, this exclusion does not apply to infringement, in your
                           “advertisement”, of copyright, trade dress of slogan;

                   m.      Arising out of the unauthorized use of another’s name or
                           product in your e-mail address, domain name or metatags.

   (Policy 96-BS-E946-7, Businessowners Coverage Form, CMP-4100, p. 28, ¶ 17, Exhibit 23).

          137.     Pursuant to Exclusion 17.a., no coverage exists for personal and advertising

   injury “[c]aused by or at the direction of the insured with the knowledge that the act would

   violate the rights of another and would inflict ‘personal and advertising injury.’” Exclusion

   17.a. applies based on the following facts, among others:

          A.       Schulz was the President of Black Forest Café, Inc.21 Black Forest
                   Café, which includes its owners, directors, members, officers,
                   managers, employees, and its successors and assign,22 sold to SGN “the
                   right to operate in perpetuity and exclusively the catering and private



          21
               Purchase and Sale Agreement, p. 11, Exhibit 11.
          22
               Purchase and Sale Agreement, pp. 1, 2, ¶ (r), Exhibit 11.

                                                    48
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 49 of 55




                   dining room establishment of Ludger’s Catering.”23 “Black Forest sold
                   this ‘exclusive right,’ Ludger’s goodwill, trademarks and a covenant
                   not to compete for $275,000.00 to Plaintiff [SGN].”24

          B.       On October 25, 2009, Schulz, as President of Black Forest Café, Inc.,
                   executed a Transfer of Trade Name Report transferring the name
                   “Ludger’s Catering and Dining Room” from Black Forest Café, Inc.,
                   to SGN Foods, LLC.25

          C.       On September 9, 2010, Schulz, as President of Black Forest Café, Inc.,
                   transferred to Sweet Appetit, Inc., the trade name “Ludger’s Cakes.”26
                   In 2015, Sweet Appetit, Inc., provided a “Catering Menu.”27

          D.       In 2015, Sweet Appetit, Inc., “acknowledged providing catering
                   services to Walgreens during that time period on a few occasions and
                   also acknowledged that their website was ‘confusing.’”28

          E.       In 2018, Sweet Appetit, Inc., was again offering a “Catering Menu.”29
                   Thereafter, SGN sent a cease and desist letter to Sweet Appetit, Inc.30
                   “As of December 10, 2018, according to the testimony of Plaintiff’s
                   [SGN’s] witness Megan Sherrill, the Defendant [Sweet Appetit, Inc.]
                   removed the words ‘Catering Menu’ from its website but were still
                   engaged in catering through offering breakfast and lunch bundles for
                   large numbers.”31



          23
            Order of April 17, 2019, ¶ 2, Exhibit 20; Purchase and Sale Agreement, Article 2, Section
   2.01, Exhibit 11.
          24
               Order of April 17, 2019, ¶ 2, Exhibit 20.
          25
               Transfer of Trade Name Report, 10-25-2009, Exhibit 21.
          26
               Transfer of Trade Name Report, 9-9-2010, Exhibit 14.
          27
               Order of April 17, 2019, ¶ 7, Exhibit 20.
          28
               Order of April 17, 2019, ¶ 7, Exhibit 20.
          29
               Order of April 17, 2019, ¶ 8, Exhibit 20.
          30
               Order of April 17, 2019, ¶ 8, Exhibit 20.
          31
               Order of April 17, 2019, ¶ 8, Exhibit 20.

                                                    49
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 50 of 55




         F.       According to the Court in the Underlying Action, “[i]t appears the food
                  services being provided were identical as those food services which
                  previously had the heading “Catering Menu” and the current menu is
                  headed “Breakfast” and “Lunch” Bundles.”32

         G.       The Court in the Underlying Action ruled as follows: “13.) The
                  evidence is clear that even the Defendant [Sweet Appetit] recognized
                  per the 2015 email communications with the Plaintiff [SGN] that it did
                  not ‘push’ its breakfast trays ‘because many of the suggested targets
                  would be to advertise to pharmaceutical reps and other types of
                  clientele that we know are a core part of your business.’”33

         H.       The Court also ruled that “[t]he Defendant [Sweet Appetit] recognizes
                  that this type of food service, providing meals, in essence, to large
                  numbers of persons, even for pick up, as catering activity which, under
                  the Ludger’s name lies exclusively with Plaintiff [SGN].”34 On March
                  12, 2019, Schulz, in his individual capacity, registered with the
                  Oklahoma Secretary of State, the trade name of “LUDGER’S
                  CATERING.”35

         I.       SGN’s claim against Schultz and Sweet Appetit under the ODTPA,
                  requires SGN to establish that Schultz and Sweet Appetit “knowingly
                  ma[de] a false representation as to the source ... of goods or services,”
                  and/or “knowingly ma[de] a false representation as to affiliation,
                  connection, association with, or certification of another.”36

         J.       The Court in the Underlying Action held that “the evidence supports a
                  probable finding that the coupling of the Ludger’s Cakery name with
                  catering services (overt acts of Defendants), would be an intentional act
                  by the Defendant [Sweet Appetit] to mislead the public.”37 The Court


         32
              Order of April 17, 2019, ¶ 8, Exhibit 20.
         33
              Order of April 17, 2019, ¶ 13, Exhibit 20.
         34
              Order of April 17, 2019, ¶ 13, Exhibit 20.
         35
              Secretary of State Trade Name Report, 3-12-2019, Exhibit 22.
         36
              Order of April 17, 2019, p. 5, Exhibit 20.
         37
              Order of April 17, 2019, p. 6, Exhibit 20.

                                                    50
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 51 of 55




                   held that “[b]ased on the foregoing, the Court finds that the Plaintiff
                   [SGN] has adequately shown that it would likely succeed on the merits
                   as to the deceptive trade practices claim.”38

          138.     The foregoing facts, and others, establish that even if personal and advertising

   injury coverage extends to SGN’s claims against Schulz and Sweet Appetit, the personal and

   advertising injury was “[c]aused by or at the direction of the insured with the knowledge that

   the act would violate the rights of another and would inflict ‘personal and advertising

   injury.’” As such, the exclusion applies, thereby eliminating coverage.

          139.     Pursuant to Exclusion 17.e., no coverage exists for personal and advertising

   injury “[a]rising out of breach of contract.” The Court in the Underlying Action held that

   SGN “purchased for a substantial sum the trade name Ludger’s Catering and Dining Room

   ... and the contractual right to operate Ludger’s Catering, under that trade name ‘in perpetuity

   and exclusively.”39 The Court further held that “[i]t is reasonably probable the Defendant

   [Sweet Appetit], by providing catering services on occasion under the Ludger’s name has

   interfered with that contractual right.” To the extent SGN seeks to recover for damages

   arising out of the breach of the Purchase and Sale Agreement and/or the Licensing

   Agreement, such damages fall within Exclusion 17.e.

          140.     In Count III of the SAP, SGN seeks a permanent injunction. Even if coverage

   extends to such a claim, which State Farm denies, one or more of the above quoted



          38
               Order of April 17, 2019, p. 6, Exhibit 20.
          39
               Order of April 17, 2019, p. 4, Exhibit 20.

                                                     51
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 52 of 55




   exclusions apply, thereby negating coverage.

          141.   In addition to actual damages, SGN seeks to recover punitive damages from

   Schulz and Sweet Appetit. Even if the Policy provides coverage, which State Farm denies,

   Oklahoma public policy does not allow a defendant to escape liability for punitive damages

   by shifting the loss onto an insurer. See Dayton Hudson Corp. v. American Mut. Liab. Ins.,

   521 P.2d 1155 (Okla. 1980). Thus, the Policy does not provide coverage for the punitive

   damages SGN seeks to recover from Schulz and Sweet Appetit.

          142.   The Policy contains an Expected Or Intended Injury Exclusion which

   eliminates coverage for “a. ‘Bodily injury’ or ‘property damage’ expected or intended to

   cause harm as would be expected by a reasonable person; or b. ‘Bodily injury’ or ‘property

   damage’ which is the result of willful or malicious ... acts of an insured.” (Policies,

   Businessowners Coverage Form, CMP-4100, p. 24, ¶ 1, Exhibit 23). SGN alleges that

   Schulz’s and Sweet Appetit’s “intentional past and continued interference is malicious and

   wrongful, and such interference is neither justified, privileged, nor excusable.” (SAP, ¶ 76,

   Exhibit 10). To the extent SGN seeks to recover from Schulz or Sweet Appetit for injury that

   was intended, expected, or the result of willful or malicious acts of Schulz or Sweet Appetit,

   the foregoing exclusion applies.

          C.     The Duty to Defend–Policies 96-BL-R081-7 and 96-BS-E946-7

          143.   State Farm adopts and incorporates herein paragraphs 1 through 142 of this

   Complaint.


                                                52
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 53 of 55




          144.   The Policies require State Farm to provide a defense to Schulz and Sweet

   Appetit only if they are sued for covered damages. Specifically, the Policies provide in

   relevant part as follows:

          Coverage L – Business Liability

          When a Limit Of Insurance is shown in the Declarations for Coverage L –
          Business Liability, we will pay those sums that the insured becomes legally
          obligated to pay as damages because of “bodily injury”, “property damage” or
          “personal and advertising injury” to which this insurance applies. We will have
          the right and duty to defend the insured by counsel of our choice against any
          “suit” seeking those damages. However, we will have no duty to defend the
          insured against any “suit” seeking damages for “bodily injury”, “property
          damage” or personal and advertising injury”, to which this insurance does not
          apply. We may, at our discretion, investigate any “occurrence” or offense and
          settle any claim or “suit” with or without the insured’s consent, for any reason
          and at any time. But:

          a.     The amount we will pay for damages is limited as described in
                 SECTION II – LIMITS OF INSURANCE; and

          b.     Our right and duty to defend ends when we have used up the applicable
                 Limit Of Insurance in the payment of judgments or settlements or
                 medical expenses.

   (Policies, Businessowners Coverage Form, CMP-4100, p. 23, Exhibit 23) (emphasis added).

          145.   For the reasons set forth herein, and others that may be discovered in this

   action, State Farm has no duty to continue to defend Schulz and Sweet Appetit in the

   Underlying Action because the damages SGN seeks to recover from Schulz and Sweet

   Appetit are not covered by the Policies and are damages “to which this insurance does not

   apply.”

          146.   An actual controversy exists between the parties concerning whether the

                                                53
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 54 of 55




   subject Policies provide defense and indemnity coverages in relation to the claims made

   against Schulz and Sweet Appetit in the Underlying Action, and State Farm has no adequate

   remedy by which this controversy may be resolved other than that which is requested by this

   Complaint for Declaratory Judgment.

          WHEREFORE, State Farm seeks a declaratory judgment that the Policies do not

   extend coverage to the damages SGN seeks to recover from Schulz and Sweet Appetit in the

   Underlying Action, and if coverage is extended, Policy exclusions apply thereby negating

   coverage; and therefore:

          (1)    State Farm has no duty to indemnify Schulz or Sweet Appetit for liability they

   may incur in the Underlying Action;

          (2)    State Farm has no duty to continue the defense of Schulz and Sweet Appetit

   in the Underlying Action, or any other lawsuit or claim arising out of the same material facts

   as alleged in the Underlying Action; and

          (3)    State Farm has no duty to satisfy any judgment entered against Schulz or Sweet

   Appetit in the Underlying Action, or any other lawsuit arising out of the same material facts

   as alleged in the Underlying Action.

          For the reasons set forth herein, State Farm respectfully requests the Court grant it

   declaratory judgment as set forth herein, and requests it be awarded any further relief this

   Court deems just and proper.




                                                54
Case 4:19-cv-00630-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 55 of 55




                                                                 Respectfully submitted,

                                                           ATKINSON, HASKINS, NELLIS,
                                                          BRITTINGHAM, GLADD & FIASCO


                                                             /s/ Galen L. Brittingham
                                                          Galen L. Brittingham, OBA #12226
                                                          James N. Edmonds, OBA #15757
                                                          525 South Main, Suite 1500
                                                          Tulsa, Oklahoma 74103-4524
                                                          Telephone: (918) 582-8877
                                                          Facsimile: (918) 585-8096
                                                          Counsel for Plaintiff, State Farm Fire
                                                          and Casualty Company
   S:\Files\441\63\Complaint-DJ-Sweet-Appetit-1-GLB.wpd




                                                            55
